Citation Nr: 1427667	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  10-18 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to service connection for cardiovascular disease, including as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1968 to September 1969, to include service in Vietnam from September 1968 to September 1969.

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a December 2010 rating decision, by the White River Junction, Vermont Regional Office (RO), which denied the Veteran's claims of entitlement to service connection for non-ischemic cardiomyopathy (claimed as ischemic heart disease) and congestive heart failure.

The Veteran testified at a Board videoconference hearing in May 2012 before the undersigned Veterans Law Judge (VLJ), and a copy of the hearing transcript is of record.

The Board remanded the case in July 2012 for further evidentiary development.  The Board finds that the remand directives were substantially complied with.  A supplemental statement of the case (SSOC) was issued in December 2012.  The Veteran's claim has been returned to the Board for further appellate proceedings.  

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file (Virtual VA).  The Board has reviewed the contents of the Virtual VA file in addition to the paper file in deciding this claim.


FINDING OF FACT

Cardiovascular disease did not have its clinical onset in service and is not otherwise related to active duty; cardiovascular disease was not exhibited within the first post service year.  


CONCLUSION OF LAW

Cardiovascular disease was not incurred or aggravated in service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

For service connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio, 16 Vet. App. at 187. 

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, prior to the initial rating decision in this matter, a September 2010 letter notified the Veteran of all five elements of a service connection claim, and also informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  Therefore, the duty to notify is satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. at 484; Quartuccio, 16 Vet. App. at 187.  

VA's duty to assist under the VCAA includes helping the claimant to obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Here, the Veteran's service records, post service private and VA medical records, as well as Social Security Administration (SSA) records have been associated with the claims file.  He has not identified any other records or evidence that remains outstanding.  Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c).

The duty to assist also includes providing a medical examination or obtaining a medical opinion when it is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The RO provided the Veteran with VA examinations in October 2010 and August 2012.  The Board finds that the August 2012 examination, obtained on Remand, is adequate.  Specifically, the examiner reviewed the claims file and medical history, examined the Veteran, and provided an explanation for the opinion stated which is consistent with the credible evidence of record and enables the Board to make an informed decision.  Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012).  Accordingly, VA's duty to provide a VA examination is satisfied.  See 38 C.F.R. §§ 3.159(c)(4); 3.326(a); McLendon, 20 Vet. App. at 83; Barr, 21 Vet. App. at 312.

The Veteran was also afforded the opportunity to testify before the Board in June 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, the undersigned VLJ began the hearing by identifying the issue on appeal.  The VLJ also suggested the submission of the Veteran's most recent cardiovascular treatment records.  Specifically, the VLJ asked questions in an attempt to obtain evidence to substantiate the claim, and the Veteran discussed his asserted in-service symptoms and subsequent symptoms and treatment.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2).

Finally, the Board notes that the RO has substantially complied with the December 2012 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The RO was directed to schedule the Veteran for another VA examination to determine whether he has ischemic heart disease and if so whether or not it is manifested by compensable residuals.  An August 2012 examination has been associated with the file and considered by the Board.

In sum, VA's duty to notify and assist under the VCAA has been satisfied.  The Veteran has had ample opportunity to participate in the development of his claim.  See Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011) (citing Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding that any error depriving a claimant of "a meaningful opportunity to participate effectively in the processing of his or her claim...must be considered prejudicial.")).  Accordingly, the Board may proceed with appellate review.

II.  Law and Regulations

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury or disease that was incurred coincident with service in the Armed Forces.  38 U.S.C.A. § 1110;  38 C.F.R. § 3.303.  Generally, service connection requires medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  However, applicable regulations set forth presumptions for certain disabilities.

A Veteran who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, is presumed to have been exposed to certain herbicide agents (e.g., Agent Orange) during such service, absent affirmative evidence to the contrary. Service in the Republic of Vietnam includes service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).
 
Service connection based on herbicide exposure will be presumed for certain specified diseases that become manifest to a compensable degree within a specified period of time in the case of certain diseases.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  The following diseases are associated with herbicide exposure for purposes of the presumption: chloracne or other acneform disease consistent with chloracne, Type II diabetes, Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and certain soft- tissue sarcomas. 
In addition, effective August 31, 2010, VA amended 38 C.F.R. § 3.309(e) to add hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease (IHD) to the list of diseases associated with exposure to an herbicide agent (to include Agent Orange).  75 Fed. Reg. 53202-53216 (August 31, 2010).  Thus, a presumption of service connection arises for a Vietnam Veteran (presumed exposed to Agent Orange) who develops one of the aforementioned conditions.
 
Claims based on herbicide exposure are unique in that entitlement is based on an analysis of scientific evidence, ordered by statute.  38 U.S.C.A. § 1116(b).  The Agent Orange Act of 1991 (in part) directed the Secretary of Veteran Affairs to enter into an agreement with the National Academy of Sciences (NAS) to review and summarize the scientific evidence concerning the association between exposure to herbicides used in support of military operations in the Republic of Vietnam during the Vietnam Era and each disease suspected to be associated with such exposure.
 
Whenever the Secretary determines that a positive association exists between exposure of humans to an herbicide agent and a disease, the Secretary will publish regulations establishing presumptive service connection for that disease.  If the Secretary determines that a presumption of service connection is not warranted, he must publish a notice of that determination, including an explanation of the scientific basis for that determination.  The Secretary's determination must be based on consideration of NAS reports and all other sound medical and scientific information and analysis available to the Secretary.  See 38 U.S.C.A. § 1116(b)-(c).  In response to five NAS reports (and a special interim report), the Secretary published notices of these determinations in January 1994, August 1996, November 1999, January 2001, June 2002, May 2003, March 2005 and, most recently in July 2009.
 
When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III.  Factual Background

The Veteran's main contention is that he has IHD and that service connection is therefore warranted based on the presumption of herbicide exposure for Vietnam veterans.

The Veteran's service treatment records are negative for any complaints of, or treatments for, heart problems during service.

Post-service, an April 1987 private treatment record notes high cholesterol and at risk for coronary artery disease (CAD).  

In June 2000, a carotid ultrasound revealed mild stenosis of the proximal right internal carotid and severe stenosis of the left carotid artery.

A December 2004 stress test revealed a markedly diminished exercise capacity due to peripheral artery disease, but was negative for inducible ischemia.

An August 2006 treatment record notes increased stenosis of the proximal-to-mid right internal carotid artery suggesting a stenosis in the 60% range, and decreased stenosis of the proximal left internal carotid artery, apparently the result of decreased soft plaque long the anterior wall of the proximal internal carotid artery.
 
In March 2007, the Veteran was hospitalized for dyspnea.  An echocardiogram showed moderately decreased left ventricle (LV) systolic function with moderate diffuse LV hypokinesis and left ventricular ejection fraction (LVEF) estimated at 40%.  A nuclear exercise stress test showed normal myocardial perfusion and severely abnormal global LV function, with LVEF at 28%.  The diagnosis was nonischemic cardiomyopathy.

In February 2008, the Veteran was hospitalized for severe hypocalcaemia and hypomagnesaemia.  A coronary angiography revealed mild luminal irregularities and significant stenosis of the left external iliac artery.  A left ventriculography revealed LVEF of 20%.  His diagnosis was nonischemic cardiomyopathy.

In March 2008, an echocardiogram showed an LVEF at 25%, without regional wall motion abnormalities.  There was severe diffuse LV hypokinesis.  He was hospitalized for placement of an implantable cardioverterdefibrillator (ICD).  Upon discharge, he was diagnosed with nonischemic cardiomyopathy. 

A May 2008 SSA determination noted that the Veteran had carotid stenosis, cerebrovascular accident (CVA), transient ischemic attack (TIA), and cardiomyopathy.

In the Veteran's April 2010 claim, he stated that he was diagnosed with congestive heart failure (CHF) and IHD.  To date he has had one stroke and two TIAs.  

On October 2010 VA examination, the examiner opined that the Veteran has chronic CHF.

On November 2010 VA examination, the examining cardiologist noted that the Veteran has had atherosclerotic disease diagnosed in the carotids (history of stroke, bilateral carotid disease by Doppler) and the lower extremities (S/P femoral artery stenting).  He has also had minimal coronary disease diagnosed on his previous catheterization.  In the examiner's opinion, the Veteran has nonischemic cardiomyopathy on the basis of multiple tests showing severe global LV dysfunction at a time when coronary angiography showed non-significant coronary lesions.  While he technically also has coronary artery disease (CAD) on the basis of the minimal coronary lesions noted by catheterization, this is not significant or severe enough to have been the cause of his cardiomyopathy.

In September 2011, the Veteran submitted an opinion from a private physician, which stated that the Veteran does not have IHD; he had dilated cardiomyopathy that was diagnosed in January 2008 that was felt to be due to idiopathic hypoparathyroidism.  The Veteran had negative cardiac catheterization for CAD at the time.  The cardiomyopathy reversed with treatment of the hypoparathyroidism.

At the Veteran's May 2012 Board hearing, he testified that his heart function was down to 10% in 2008.  His treatment providers used medications to try to get the heart function up and were able to get it up to 25%.

On August 2012 VA examination, the examiner noted no history of percutaneous coronary intervention, myocardial infarction, coronary bypass surgery, heart transplant, or implanted cardiac pacemaker.  The examiner noted an ICD but opined that it is not as likely as not that the Veteran's ICD is due to IHD.  The examiner opined that the Veteran has chronic CHF, and that there was evidence of cardiac hypertrophy or dilation.  He opined that the Veteran does not have IHD.  He reasoned that, despite the presence of significant peripheral vascular disease the course of events and medical findings are consistent with a diagnosis of nonischemic cardiomyopathy.  The examiner concluded that it was not likely that cardiovascular disease was related to service.  

IV.  Analysis

As noted above, the Veteran served in Vietnam from September 1968 to September 1969.  Thus, the Veteran is presumed to have been exposed to herbicides, to include Agent Orange.  See 38 C.F.R. § 3.307(a)(6)(iii).  However, the Veteran's diagnoses of non-ischemic cardiomyopathy and congestive heart failure are not among the disabilities recognized by VA as associated with herbicide exposure.  See 38 C.F.R. § 3.309(e).

Although the Veteran contends that he has IHD, which is subject to presumptive service connection, the Veteran is not competent to provide a medical diagnosis of IHD as this requires medical testing and expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Thus, the Board accords significantly greater probative value to the medical evidence of record than to the Veteran's lay assertions on these points.  Here, both private and VA examiners have specifically found that the Veteran has nonischemic cardiomyopathy, and that he does not have IHD.  The November 2010 VA examiner indicated that the Veteran "technically" had coronary artery disease, but the September 2011 private medical report and the August 2012 VA examiner clarified that the Veteran had cardiomyopathy that was not ischemic in nature.  These latter reports are consistent with earlier medical reports reflecting the non-ischemic nature of the Veteran's cardiovascular disease.  The Board thus finds that presumptive service connection is not warranted.  38 C.F.R. §§ 3.307, 3.309.

Therefore, the remaining question is whether there is a direct link between the Veteran's cardiomyopathy and/or CHF and active service outside of exposure to herbicides.  Here, the Veteran has not asserted that his cardiomyopathy and/or CHF are etiologically related to his active service, other than being due to his purported exposure to herbicide agents.  He has also not alleged that cardiovascular disease had its onset within one year of his service discharge.  Moreover, the medical evidence of record demonstrates that the Veteran was not diagnosed with cardiomyopathy and/or CHF until March 2007 - many years after separation from service.  Service treatment records do not show that cardiomyopathy and/or CHF had an onset in service.  The August 2012 VA examiner concluded that it was unlikely that cardiovascular disease was related to service.  There is no competent medical opinion in support of either of the claims on a direct basis.  Thus, service connection on a direct basis is not warranted. 

After a thorough review of the evidence currently of record, the Board is led to the conclusion that there is not such a state of equipoise of the positive evidence with the negative evidence to permit a favorable determination in this case.  38 U.S.C.A. § 5107(b).  The weight of the evidence is against the Veteran's claim for service connection for cardiac disability.  Therefore, the appeal in this matter must be denied.



ORDER

Service connection for cardiovascular disease, including as secondary to herbicide exposure is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


